DETAILED ACTION
Allowable Subject Matter
Claim(s) 23 and 24 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for transmitting a bitstream via network, the method comprising: transmitting the bitstream via network, wherein the bitstream is coded by a coding method including: classifying a plurality of images included in the video signal into layers, each of the plurality of images belonging to a corresponding one of the layers; generating information to be embedded in the video signal, the information indicating one of (i) using a second image for coding a third image belonging to a layer equal to or higher layer than a layer to which the second image belongs and (ii) not using the second image for coding the third image, where the second image proceeds a first image in coding order, and the third image follows the first image and the second image in coding order; coding the first image and the second image.  However, the closest prior art does not teach coding the third image, the third image being coded (i) using the second image when the information indicates using the second image for coding the third image and (ii) without using the second image when the information indicates not using the second image for coding the third image. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487